\DDO-~IO\!.h-h~

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

 

`___F¢LED _RECEWEB
. ENTERED sERvEn on
CDUNSEL!PART|ES {]F RECURD

 

DCT '2 2018

 

 

 

CLERK US |]|STR|CT CDURT
DISTR|CT [}F NEVADA
B¥: l)EF’UT\r

 

 

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, ) 2:18-CR-l69-JCM-{NJK)
Plaintiff, §
V. g Preliminary Order of Forfeiture
ROBERT D. HARVEY, g
Defendant. §

 

This Court finds that defendant Robert D. Harvey pled guilty to Counts One through Four
of a Twenty-One-Count Criminal Indictment charging him in Count One With Conspiracy to
Distribute a Controlled Substance in violation of Title 21, United States Code, Sections 841 (a)( 1)
and 846 and in Counts Two through F our with Distribution of a Controlled Substance in
violation of Title 2], United States Code, Section 841 (a)(l). Criminal lndictment, ECF No. l;
Change of Plea, ECF NoS_€; Plea Agreement, ECF No.§_cl

The in personam criminal forfeiture money judgment is (1) any property constituting, or
derived from, any proceeds obtained, directly or indirectly, as the result of violations of Title 21,
United States Code, Sections 841 (a)(l) and 846; (2) any property used, or intended to be used, in
any manner or part, to commit, or to facilitate the commission of violations of Title 21, United
States Code, Sections 841(a)(l) and 846; (3) all moneys, negotiable instruments securities, or
other things of value {im)ished or intended to be furnished in exchange for a controlled substance
or listed chemical in Violations of Title 21, United States Code, Sections 841(3)(1) and 846, all

proceeds traceable to such an exchange, and all moneys, negotiable instruments, and securities

 

DO-~IO\Lh~I»`¢’~.b-ll\.'l

\D

10
11
12
13

15
16
17
18
19
20
21
22
23
24
25
26

 

 

 

 

used or intended to be used to facilitate any violation of Title 21, United States Code, Sections
841(a)(1) and 846; and (4) any property, real or personal, which constitutes or is derived from
proceeds traceable to violations of Title 21, United States Code, Section 84l(a)(l), a specified
unlawful activity as defined in Title 18, United States Code, Sections 1956(0)(7)(A) and
1961(1)(D), or Tit]e 21, United States Code, Section 846, conspiracy to commit such offense,
and is subject to forfeiture pursuant to Title 21, United States Code, Section 853(a)(1) and

85 3(a)(2); Title 21, United States Code, Section 881(a)(6) with Title 28, United States Code,
Section 2461(0); Title 18, United States Code, Section 981(a)(l)(C) with Title 28, United States
Code, Section 2461(0); and Title 21, United States Code, Section 85 3(p).

This Court finds that Robert D. Harvey shall pay an in personam criminal forfeiture
money judgment in an amount to be determined pursuant to Fed. R. Crim. P. 32.2(b)(2)(C) and
(e) to the United States of America, pursuant to Fed. R. Crim. P. 32.2(b)(l) and (2); Title 21 ,
United States Code, Section 85 3(a)(l) and 85 3(a)(2); Title 21, United States Code, Section
881(a)(6) with Title 28, United States Code, Section 2461(0); Title 18, United States Code,
Section 981(a)(1)(C) with Title 28, United States Code, Section 2461(c); and Title 21 , United
States Code, Section 853 (p).

This Court finds that the United States of America may amend this order at any time to
add subsequently located property or substitute property to the forfeiture order pursuant to Fed.
R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

The in personam criminal forfeiture money judgment complies with Honeycurr v. United
Szares, _U.s.__, 137 s. Ct. 1626 (2017).

THEREFORE, I'I` IS HEREBY ORDERED, ADJUDGED, AND DECREED that the
United States recover from Robert D. I-[arvey an in personam criminal forfeiture money
judgment of in an amount to be determined pursuant to Fed. R. Crim. P. 32.2(b)(2)(C) and (e).
/ '/ f
f f f

 

\ooo-.io\u\.;s

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

I'I` IS FUR'I`HER ORDERED, ADJUDGED, AND DECREED that the Clerk send copies
of this Order to all counsel of record and three certified copies to the United States Attorney’s

Oflice, Attcntion Asset ::feiture Unit.

DATEDrhi __ yof Qg‘l ,2013.

Cw.

TATES DISTRICT JUD

 

 

